Howell, J.,
dissenting. I am constrained to think that the principle on which the majority of the court base their conclusion must apply to all contracts with an immoral or illegal purpose, and that all contracts of whatever species may be enforced if one of the parties can say that he did not derive profit or benefit directly from the illicit gains or vocation. I understand that the whole doctrine of avoiding *593contracts for illegality and immorality is founded on public policy, and not on tbo interests of the contracting parties.
This subject was elaborately reviewed by the United States Supreme Court in the case of Hanauer v. Doane — Wallace, and many English and American authorities cited, and in which it was said: “It is certainly contrary to public policy to give the aid of the courts to a vendor who knew that his goods were purchased, or to a lender who knew that his money was borrowed for the purpose of being employed■ in the commission of a criminal act ihjurious to society or to any of its members; and that the vendor can not be permitted to stand on the nice metaphysical distinction that although he knows that the purchaser buys the goods for a highly immoral purpose, he does not sell them for that purpose.” And they quote as applicable to the subjeot the words of Chief Justice Eyre, in Lightfoot v. Tenant (1 Bos. & Pul. 551, 556), who said:
. “The man who sells arsenic to one who he knows intends to poison his wife with it will not be allowed to maintain an action on his contract. The consideration of the contract, in itself good, is thus tainted with turpitude which destroys the whole merit of it. * * * No man ought to furnish another with the means of transgressing the law, knowing that he intended to make that use of them.” On which Judge Story remarks: “ The wholesome morality and enlarged policy of this passage make it almost irresistible to the judgment; and, indeed, the reasoning seems positively unanswerable.” Story’s Conflict of Laws, section 253.
It is not denied, but seems conceded, that the plaintiff in this case knew that the furniture, for the price of which he is suing, was sold for the purpose of furnishing a house of prostitution; and no one will deny that such a purpose is highly immoral and injurious to society. He has the distinction of having enabled the defendant to establish and conduct her vocation of demoralizing society and undermining the very basis of its fabric, which she could not have done, at that at least, without his aid. Can he wrap himself up in his own selfishness and heartless indifference and say, what business is that of mine? Am I tkp keeper of the defendant’s conscience 9 The answer, I think, is plain: He voluntarily aids in the perpetration of a heinous wrong upon virtue, and must be taken to intend the consequences of such act.
In the case of Pearce et al. v. Brooks, in the Court, of Exchequer (five judges), decided at the Easter Term, 1863, and reported in the Law Reports, vol. 1, p. 213, “the defendant, a prostitute, was sued by the plaintiff's, coach builders, for the hire of a brougham. There was no evidence that the plaintiffs looked expressly to the proceeds of the defendant’s prostitution for payment; but the jury found that they-*594knew her to be a prostitute, and supplied the brougham with the knowledge that it would be, as in fact it was, used by her as a part of her display to attract men. Held- — That the plaintiffs could not recover.”
Here similar equal knowledge was had by plaintiff, and he should not recover.
The vocation of defendant was not essential to the sustenance of life. Selling her over twenty-five hundred dollars worth of furniture,, on a credit, to fit up a house for the purpose known to plainti ff was-something more than supplying a fellow-creature with a bed for n ecessary sleep.
I must dissent from the reasoning and conclusion of my associates.
Rehearing refused..